UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7671


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

JAMES EDWARD BYRD, JR.,

                      Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Max O. Cogburn, Jr.,
District Judge. (3:01-cr-00178-MOC-1)


Submitted:   December 17, 2015            Decided:   December 22, 2015


Before DIAZ and HARRIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


James Edward Byrd, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      James Byrd, Jr., appeals the district court’s order denying

his    18    U.S.C.     §    3582(c)(2)        (2012)          motion     for    a     sentence

reduction      based        on     Amendment       782    to        the   U.S.       Sentencing

Guidelines Manual.                We have reviewed the record and find no

reversible error.           Accordingly, we affirm for the reasons stated

by    the    district       court.       See       United        States     v.       Byrd,    No.

3:01-cr-00178-MOC-1              (W.D.N.C.   Aug.        26,    2015).      We       also    deny

Byrd’s      motion    to     appoint     counsel.              We    dispense        with    oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                                       AFFIRMED




                                               2